DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 4/13/2021 are hereby withdrawn.  New grounds for rejection are presented below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6-8, 10, 13-15, 17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mathematical concept-type abstract idea for determining a system frequency measurement. This judicial exception is not integrated into a practical application because the claims do not recite significantly more than the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the gathering of the data for the mathematical algorithm and the display of the results amount to the recitation of implementing the mathematical algorithm by use of a general purpose computer and display.  The recitation that the system frequency measurement is provided to an intelligent electronic device (IED) for processing of current and voltage measurements for controlling or protecting the monitored machine amounts to the recitation of an 

Allowable Subject Matter
Claims 4, 5, 11, 12, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant argues:
	The Applicant argues that the use of the algorithm amounts to significantly more than the recitation of an abstract idea because the use of the algorithm overcomes problems in the gathering of the required data (i.e., problems with the use of relays).
Examiner’s Response:
	The Examiner respectfully disagrees.  Under a reasonably broad interpretation of the recited sensors, the sensors could take the form of merely input ports to a general-purpose computer.  No specific data gathering elements are recited in the Claims.

Applicant argues:
	The Applicant argues that the use of the algorithm amounts to significantly more than the recitation of an abstract idea because the results of the algorithm are used in the control or protection of the monitored machine.
Examiner’s Response:
	The Examiner respectfully disagrees.  The recitation that the system frequency measurement is provided to an intelligent electronic device (IED) for processing of current and voltage measurements for controlling or protecting the monitored machine amounts to the recitation of an intended use and not significantly more than the 
	This problem could be overcome by the use of 1. alternate claim language in the independent Claims or 2. incorporation of the subject matter of Claim 4 into the independent Claims.  Regarding point 1., the Examiner suggests the following language for the end of Claim 1:
	“provide the system frequency measurement as an estimated frequency to an intelligent electronic device (IED); and
process current and voltage measurements at the intelligent electronic device (IED) using the system frequency measurement to control or protect the monitored machine.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865